DETAILED ACTION
Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is directed to a method that involves a supply line that branches off of a portion of the purification circuit, and this is a patentably distinct process from that previously presented. (As an aside, “a supply line” is recited twice in the claim referring to what are believed to be two distinct supply lines, and such a claim would incur a 112 rejection).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Albertalli et al. (2011/0149000) in view of Takatsuka (2006/0066698) and Suzuki (4,990,795).


Albertalli does not teach a contamination-measurement installation. Takatsuka teaches a contamination-measurement installation (Takatsuka, figs. 10, 11, items 851-853) a key contamination indicator of a fluid-specimen quantity in the purification circuit is determined (Takatsuka, [0178], the key contamination indicator is being defined as the flow velocity determined by the flow sensors), and in that a printing procedure by way of which the fluid is dispensed from the printing head commences only once the key contamination indicator has undershot a first threshold value (Takatsuka, see fig. 18, note that ink supply for printing does not occur if flow velocity is too low). It would have been obvious to one of ordinary skill in the art at the time of invention to add a contamination-measurement installation, as disclosed by Takatsuka, to the printing device disclosed by Albertalli because doing so would allow for a monitoring of the soiling or clogging of Albertalli’s filter unit 660, in turn allowing for the filter to be replaced or switched when the flow velocity of the ink dropped below a certain threshold. 
wherein the contamination-measurement installation comprises one or more particle counters. Suzuki teaches wherein a particle count of a particle counter is a function of a flow velocity of fluid through the particle counter (Suzuki, col. 1, lines 15-24). It would have been obvious to use a particle counter, as disclosed by Suzuki, instead of the flow velocity meter disclosed by Albertalli in view of Takatsuka because doing so would amount to the simple substitution of one known element for another to obtain predictable results. In other words, because particle counts and flow velocities of contaminated fluids are functions of each other, it would have been obvious to use one, the other or both metrics to assess an amount of particulate matter in a fluid flow in an accurate way. 
  	Regarding claim 3, Albertalli in view of Takatsuka and Suzuki teaches method according to claim 1, characterized in that the printing head has a return line (Albertalli, fig. 9, see return line) into the purification circuit (Albertalli, see fig. 9, note that upon recirculation, the fluid is fed back to the purification circuit), and in that a printing head cleaning fluid quantity that is conveyed into the printing head is again retrieved from the printing head and is returned into the purification circuit (Albertalli, see fig. 9, note that cleaning fluid is supplied from solvent port 608 and circulated through purification circuit 660). 	Regarding claim 4, Albertalli in view of Takatsuka and Suzuki teaches a method according to claim 3, characterized in that a key contamination indicator of that printing head cleaning fluid quantity that has been returned from the printing head is determined 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853